EXHIBIT 32.1 CERTIFICATION OF PRINCIPAL EXECUTIVE OFFICER AND PRINCIPAL FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 In connection with the accompanying annual report on Form 10-K of Dynamic Nutra Enterprises Holdings, Inc. for the year ending May 31, 2012, I, Donna Cashwell, Principal Executive Officer and Principal Financial Officer of Dynamic Nutra Enterprises Holdings, Inc., hereby certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to section 906 of the Sarbanes-Oxley Act of 2002, to the best of my knowledge and belief, that: 1. Such annual report of Form 10-K for the year ending May 31, 2012, fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in such annual report of Form 10-K for the year ending May 31, 2012, fairly represents in all material respects, the financial condition and results of operations of Dynamic Nutra Enterprises Holdings, Inc. Date: August 29, 2012 DYNAMIC NUTRA ENTERPRISES HOLDINGS, INC. By: /s/ Donna Cashwell Donna Cashwell Chief Executive Officer (Principal Executive and Principal Financial Officer)
